Additional Opinion on Petition por Rehearing. Mr. Presiding Justice Matohett delivered the opinion of the court. In his petition for rehearing, appellee says the “contract does not call for delivery of said flour in lots of 50 barrels each at any one time, but the said 50 barrels were to be delivered within 2 weeks, without regard to the number of barrels in each delivery * * * .” This is true, but the delivery of 40 barrels of flour was the only delivery made within 2 weeks after the written order was signed by appellee. The delivery therefore as made was neither an-actual nor an apparent acceptance of the written order for 300 barrels of flour. Rehearing denied.